Title: From George Washington to George Clinton, 14 November 1780
From: Washington, George
To: Clinton, George


                        

                            
                            Dear Sir
                            Head Quarters Passaic Falls 14th Novemr 1780
                        
                        Since my letter of the 5th, on the subject of the number of Men necessary to compleat the Quota of your
                            State, I have recollected a matter in the composition of Colo. Lambs Regt which I wish had been attended to at that time.
                            Two independent Companies of Pennsylvania; consisting at present of only 39 Men, have been for some time past annexed to
                            that Regt and are included in the number of 304 of which the Regt, as it now stands, consists. They have been always
                            returned as part of the Quota of Pennsylvania—have been adopted and supplied by that State—They would have been heretofore
                            annexed to Colo. Proctors Regt but for some difference between the officers on account of Rank. There is a necessity for
                            doing it now, as Lambs Regt has two Companies more than the establishment allows, and procters wants two to compleat it.
                            The inclosed, which is a Copy of a letter from General Knox on the subject, is more full, and to which I would beg Your
                            Excellency’s reference.
                        From the above state, your Excellency will perceive the necessity of your making an addition of 39 Men to
                            your assessment, as Colo. Lambs Regiment will be lessened so many, by withdrawing the Companies before mentioned.
                        I have received your Excellency’s favors of the 5th and 8th By hearing nothing further from the Northward, I
                            am in hopes the advance of the Enemy has been checked. I have the honor to be with very great Regard Your Excellency’s
                            most obt and humble Servt
                        
                            Go: Washington

                        
                    